308 F.2d 347
ALBIN STEVEDORE COMPANY, a Washington corporation, Appellant,v.CENTRAL RIGGING & CONTRACTING CORPORATION, Appellee.
No. 17609.
United States Court of Appeals Ninth Circuit.
Aug. 16, 1962.

Clarke, Clarke, Alberton & Bovingdon, Seattle, Wash., and Watters & Donovan, New York City, for appellant.
Rosling, Williams, Lanza & Kastner and Joseph J. Lanza, Seattle, Wash., and Kaiser & Holzman, New York City, for appellee.
Before CHAMBERS, STEPHENS and BARNES, Circuit Judges.
Before POPE, HAMLEY and BROWNING, Circuit Judges.
PER CURIAM.


1
Albin Stevedore Company appeals from a summary judgment dismissing its first cause of action in a suit which it brought against Central Rigging and Contracting Corporation.  The question presented is whether the subject matter of that cause of action had been submitted to arbitration along with the subject matter of appellant's second cause of action, and had therefore been disposed of by the award of the arbitrations.


2
We hold that under the undisputed facts established in connection with cross-motions for summary judgment, the subject matter of the first cause of action was a part of the claim submitted to the arbitrators.  Their award in 'full settlement of all claims submitted' therefore disposed of that cause of action, leaving nothing pending in the district court.


3
The judgment is affirmed.